Citation Nr: 1712090	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  14-08 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to ischemic heart disease. 

2.  Entitlement to service connection for hyperlipidemia.

3.  Entitlement to an initial rating in excess of 30 percent prior to August 12, 2013 for PTSD and rating in excess of 70 percent thereafter.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to August 12, 2013.   


REPRESENTATION

Appellant represented by:	Attorney Christopher J. Boudi, Esq. 



ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from July 1965 to May 1969
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 
The May 2010 rating decision granted service connection for PTSD and assigned a 30 percent rating effective July 15, 2009.  A February 2016 rating decision granted TDIU effective August 12, 2013 and increased the Veteran's evaluation for PTSD to 70 percent effective August 12, 2013.  

Despite the increased evaluation, the Court of Appeals for Veterans Claims (Court) has held that, where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available disability ratings for that condition.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  In fact, the Veteran and his representative specifically allege that his service-connected PTSD warrants still a higher rating.  Thus, these issues remain in appellate status.

In December 2016, the Veteran, through his attorney, requested a 90 day extension to submit additional evidence.  In February 2017 the Veteran's attorney submitted a brief with waiver of any additional time.    

The issues of entitlement to service connection for hypertension and a total disability rating based on individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Hyperlipidemia is not a disability under VA law and regulations.

2.  Prior to August 12, 2013, the Veteran's PTSD symptoms more nearly approximate the degree of occupational and social impairment contemplated by a 30 percent schedular rating, but no higher.

3.  From August 12, 2013, the Veteran's PTSD symptoms more nearly approximate the degree of occupational and social impairment contemplated by a 70 percent schedular rating, but no higher.


CONCLUSIONS OF LAW

1.  A disability manifested by hyperlipidemia was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.102 , 3.303 (2016).

2.  The criteria for an evaluation in excess of 30 percent for PTSD prior to August 12, 2013, are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.126, 4.130, Part 4, Diagnostic Code 9411 (2016).

3.  The criteria for an evaluation in excess of 30 percent for PTSD prior to August 12, 2013, are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.126, 4.130, Part 4, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  Regarding the Veteran's claim of entitlement to service connection for hyperlipidemia, a letter sent to the Veteran in December 2009 provided compliant notice.

Regarding the Veteran's increased rating claim for PTSD, the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award.  Thus, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A February 2014 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased rating, while a March 2016 supplemental SOC (SSOC) readjudicated the matter after the Veteran responded and further development was completed. 38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006). 

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issues on appeal have been identified and obtained, to the extent possible.  The evidence of record includes VA examination reports; VA treatment records; private treatment notes; and evidence submitted by the Veteran, including his lay statements.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.  

Also, the Veteran was afforded VA examinations in April 2010 and August 2012.  The Board finds the examinations adequate because, as will be shown below, they were based upon consideration of the Veteran's pertinent medical history, and his lay assertions and current complaints, and because it described the claimed disability in sufficient detail to allow the Board to make a fully informed determination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that VA must provide an examination that is adequate for rating purposes).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.
Analysis 

Service Connection for Hyperlipidemia

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2016). 

The Veteran claims entitlement to service connection for hyperlipidemia.  Hyperlipidemia is "a general term for elevated concentrations of any or all of the lipids in the plasma, such as hypertriglyceridemia, hypercholesterolemia, and so on."  Dorland's Illustrated Medical Dictionary 891 (32nd ed. 2012). 

The initial question is whether hyperlipidemia constitutes a disability under VA law or regulations.  There is no precedential decision of the United States Court of Appeals for Veterans Claims or opinion from VA's General Counsel that addresses this question.  In several non-precedential decisions, the Court has affirmed Board decisions finding that hyperlipidemia is a laboratory finding and not a disability for which compensation is warranted under VA Law and regulations.  See, e.g., Neary v. Shinseki, No. 11-1407, 2012 WL 3641438 (Vet. App. Aug. 24, 2012) (mem dec.) (Noting Board's citation of the Schedule for Rating Disabilities: Endocrine System Disabilities, 61 Fed. Reg. 20,440, 20,445 (May 7, 1996), in which VA noted that hyperlipidemia, elevated triglycerides, and elevated cholesterol are "actually laboratory test results, and are not, in and of themselves, disabilities"). 

After reviewing the evidence, the Board finds the reasoning of the non-precedential decisions and VA regulators to be persuasive.  It is significant that the Veteran has not presented any evidence that hyperlipidemia in and of itself is a disease.  Rather, the preponderance of the evidence shows that it is a laboratory finding.  Therefore, the Board holds that entitlement to service connection for hyperlipidemia must be denied because the claimed condition is not a disability under VA law and regulations.

The preponderance of the evidence is against entitlement to service connection for hyperlipidemia, and therefore there is no reasonable doubt to resolve in favor of the Veteran. 

Increased Rating for PTSD

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The assignment of a particular Diagnostic Code depends wholly on the fact of the particular case.  Butts v. Brown, 5 Vet. App. 532, 538 (1993). 

The evaluation of the same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14.  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran is presumed to be seeking the maximum possible evaluation. AB v. Brown, 6 Vet. App. 35 (1993).  When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

PTSD is evaluated under VA's General Rating Formula for Mental Disorders.  Under the formula, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 38 C.F.R. 
§ 4.130, DC 9411.  The criteria for a 70 percent rating for PTSD are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood. Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411.

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment. 38 C.F.R. § 4.126(b).

The Global Assessment Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 31 to 40 reflects some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  A score of 41 to 50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  A score of 51 to 60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships. Id. at 46. 

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Prior to August 12, 2013

The Veteran contends that prior to August 12, 2013, his service-connected PTSD is more disabling than reflected by his 30 percent initial disability rating.  The Board finds that based on the competent evidence of record, prior to August 12, 2013, the Veteran's PTSD symptoms more nearly approximated the degree of occupational and social impairment contemplated by a 30 percent schedular rating, but no higher.  

An August 2009 VA psychiatric treatment note indicates that the Veteran reported that he continued to have nightmares about his combat experience, which disturb his sleep.  He also reported difficulty dealing with the noise of fireworks on the 4th of July.  He reported being startled when he hears noises, and denied hallucinations and homicidal and suicidal ideations or plans.  His GAF score was a 40.  

The Veteran was afforded a VA examination in April 2010.  The Veteran reported that he had been hospitalized for PTSD from November to December 1995.   He was treated at the VAMC Marion combat veterans treatment program.  The Veteran also stated that in June 1991 he was diagnosed with alcoholism and a substance dependent personality trait.  During a June 1991 examination, the Veteran did not meet the criteria for PTSD.  The Veteran was also treated for PTSD in April 1984 and from June 1989 to August 1989.  During a June 1993 VA examination, he was diagnosed with alcohol dependence and unspecified personality disorder. 

The Veteran reported that he had been with his girlfriend for 14 years and hoped they would marry sometime.  He reported that they get along well and are "doing pretty good."  The Veteran reported that he can be soft spoken and pleasant but sometimes gets irritable and angry especially when he is drinking alcohol.  The Veteran reported being married twice.  He reported that he has a son that he speaks to once a month.  He reported that he gets along with his adult son and they are relatively close but he lives in Florida.  He also reported that he has an adult daughter who lives Michigan that he speaks to two to three times per month.  He reported being close to his daughter.  The Veteran reported that there was domestic abuse within his second marriage but denied domestic abuse in his first marriage or current relationship.  

The Veteran further reported that he has a few friends in his neighborhood.  He reported that he only associates with people he can identify with so most of his friends are Vietnam veterans.  He reported that he has three close friends that he talks to most days.  The Veteran reported that he was starting a garden and that on a daily basis he tries to find things to do around the house.  He reported that he does not like to go out, particularly at night.  He reported feeling safe at home.  The Veteran also indicated that he talks to his friends daily around the neighborhood and travels to the store.  He reported that he does not go out of his way to meet people and he is slow to trust and is not good at keeping friends.  

The Veteran reported that he attended college but did not finish his degree.  He reported receiving A's but has a difficult time finishing things he starts.  He reported driving while intoxicated in 2003 and paying a fine.  He also reported serving 17 days for spousal abuse.  He reported that after he returned from Vietnam, his drinking got worse and he drank daily.   He described medical and relationship problems due to his drinking. 

Regarding mental health treatment, the Veteran reported receiving treatment at VA since late 1989.  He noted that he sees a psychiatrist once every two months.  He stated that he currently takes Lithium, Trazadone, and Quetiapine Fumarate.  He also reported that he has been on Lithium for the prior 1.5 years.  

During the examination, the Veteran's speech was within normal limits.  He described his mood as "ok" and his affect and thought content were within normal limits.  His thought process was logical and goal directed.  He denied panic attacks and suicidal or homicidal thoughts.  There was no evidence of psychosis or obsessive compulsive behaviors.  The Veteran was able to maintain his hygiene and activities of daily living.  His memory was also intact.  

Regarding sleep the Veteran reported dreaming about hurting people and about violent things he saw in Vietnam. He reported that these dreams generally occur 3 to 4 times per week and dreams regarding Vietnam occurred 1 to 2 times per week. 

The Veteran reported that he started having flashbacks and exaggerated startle response in 1971.  He reported that he switched jobs 5 times because working in the steel mills bothered him because of the noise.  He reported that currently, he cannot get the smell of death away from him.  He reported that sometimes when he walks down the street he smells things that remind him of it.  He reported an incident the year prior where he smelled a stench like death, vomited and had to return home.  The Veteran reported that loud sudden noises make him paranoid and nervous.  He reported that he cannot tolerate firecrackers or loud music.  The Veteran reported an incident when he was tapped on the shoulder and turned around and punched the person.  He reported being "jumpy" and stated that he does not like people walking behind him.  He described hypervigilance and paranoia.  He also noted that he doesn't like crowded places.  

The Veteran also described himself as affectionate and loving and stated that he expresses his feeling and emotions.  He reported that he is slow to warm up to friends or strangers and tends to spend a lot of time alone.  He reported a history of irritability and anger problems.  He stated he can be stubborn and mute.  He also described a tendency to shut down people if he's angry or upset.  

Regarding employment the Veteran reported that he is currently unemployed and last worked in 1987.  He reported that he worked as a conflict mediator for the city of Flint for 6 months.  He reported his longest term of employment was at the post office for 3.5 years in the early 1970s.  He reported having numerous jobs for short periods of time.  He reported that he worked in carpentry, railroad, hospital, brick laying, etc.  He reported that he did not get along and did not like people watching him do his job.  He described difficulty accepting criticism and a dislike for authority.    

Regarding the Veteran's PTSD symptoms, the examiner reported that they occur weekly and have occurred for years, and the severity is mild.  The examiner further reported: 

[The Veteran] presents with re-experiencing, avoidance, and hyperarousal symptoms that moderately impair his social and mildly impair his work functioning.  There is moderate distress due to his symptoms.  The Veteran avoids certain activities with crowds due to his symptoms.  His irritability impacts his relationships but he continues to sustain friendships and a 14 years relationship with his girlfriend.  Regarding his work functioning, he has difficulty getting along with supervisors at work.  This is likely related to his PTSD symptoms, but also due to his maladaptive personality traits.

The Veteran's GAF score was 54.  

Of note, the examiner also indicated that the Veteran meets the criteria for personality disorder NOS with cluster B personality traits. The examiner stated, "[The Veteran] is sensitive to perceived slights, holds grudges for extended periods of time, dislikes authority, demonstrates push/pull dynamics in relationships and tries to hurt others emotionally when he is hurt.  These traits moderately impair his relationship and his work related interpersonal related interpersonal interactions."  The Veteran's GAF score was 50.  
A February 2011 VA psychiatric treatment note indicated that the Veteran lived with his girlfriend and reported difficulty keeping a job because of anger and difficulty controlling his temper.  He reported nightmares about his combat experience that disturb his sleep and wake him up panicky, sweating, and sometimes confused and unable to go back to sleep.  He reported having difficulty concentrating as a result of not sleeping and racing thoughts about his combat experience.  He reported being startled when he hears noise and feels he has to be on guard at all times.  He reported avoiding public places and crowds.  He reported getting anxious, irritable and angry when he is out, especially around crowds.  He reported that he has difficulty dealing with people and that he gets angry easily.  He had difficulty controlling his temper.  He reported medicating himself with alcohol.  The treatment note further indicates that the Veteran was being treated with Lithium, Trazadone and Seroquel.   He denied hallucinations, suicidal or homicidal ideations but reported he continued to get angry and irritable easily despite taking his medication.  His GAF score was 40.    

A June 2011 VA psychiatric treatment note indicates that the Veteran reported sleeping better with the help of Seroquel and Trazadone except when he has nightmares about his combat experience.  The Veteran's GAF score was a 40.  

The Veteran was afforded another VA psychiatric examination in August 2012.  The examiner noted that the Veteran had diagnoses of PTSD, mood disorder NOS, and chronic alcohol dependence.  The examiner noted that it was possible to differentiate which symptoms were attributable to each diagnosis.  With respect to the Veteran's PTSD, the examiner associated the Veteran's symptoms of re-experiencing, increased arousal, and avoidance.  The Veteran associated depression, poor self-esteem, and anhedonia with the Veteran's mood disorder.  The examiner determined that the Veteran's current GAF score was 65.  

The examiner reported that the Veteran's PTSD symptoms manifested in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during period of significant stress, or; symptoms controlled by medication.  The examiner found that 30 percent of the Veteran's occupational and social impairment was attributable to his PTSD while 40 percent and 30 percent was attributed to his alcohol dependence and mood disorder respectively.  

During the examination the Veteran reported having a relationship of 17 years with the woman he lives with.  He reported being in contact with his younger sister.  He also reported seeing his nephew and nieces frequently.  He reported that his daughter calls him often and recently visited him.  He reported that he drives, enjoys westerns and TV shows.  He also reported that he plays computer games and is good at chess.  He reported cutting grass and napping daily for an hour.  He reported an incident where his friends had a surprise party for him and he "had to leave."  He reported walking to the store to buy beer every day and attending church every Sunday.  The Veteran reported seeing his psychiatrist 4 times in 2010, 2 times in 2011, and 4 times in 2012.  The Veteran's lithium level was well below therapeutic levels. 

Regarding his PTSD symptoms, the Veteran reported experiencing the following: physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event; inability to recall an important aspect of the trauma; feeling of detachment or estrangement from others; sense of foreshortened future; difficulty falling or staying asleep; and hypervigilance.  

The examiner reported that the Veteran's symptoms have improved with medication and that although the Veteran denied use of illicit drugs, his physician noted marijuana use in a January 2012 treatment note.  The examiner opined that the Veteran was capable of at least desk work and has the educational background to succeed.    

A March 2013 VA treatment note indicates that the Veteran reported for follow up and medications management.  He reported that he gets irritable, angry and sometimes has difficulty controlling his anger.  He also reported having mood swings.  He reported that he recently started taking lithium regularly and sees a difference.  He denied hallucinations, and suicidal and homicidal ideations or plans.  There was no evidence of delusions.  He was oriented to person, place, and time.  His attention and concentration was fair and he had insight and fair judgment.  His GAF score was a 40.  

Notably, the Veteran submitted a November 2015 private opinion from Dr. R.B.C. indicating that the Veteran's mental health diagnosis was PTSD and that his mood disorders and alcoholism are related to PTSD and not considered separate diagnoses.  Dr.  R.B.C. further opines that the Veteran's social and occupational impairment is a result of his PTSD only.      

The Board has considered the aforementioned evidence and concludes that the 30 percent initial evaluation assigned for PTSD prior to August 12, 2013 appropriately compensates the Veteran for the state of his social and occupational impairment due to his service-connected PTSD.  The Board has also given careful consideration to Dr. R.B.C.'s private opinion and still finds that the Veteran was objectively capable of a level of social and occupational functioning that more closely approximates the criteria for a 30 percent evaluation.  

During both the April 2010 and September 2012 examinations the Veteran denied panic attacks and impairment of short term or long term memory.  There is no evidence to suggest that the Veteran had difficulty understanding complex commands or showed circumstantial, circumlocutory or stereotyped speech.  The Veteran reported maintaining a long term romantic relationship with his girlfriend, who became his wife during the appeal period.  He also reported positive relationships with his adult children.  During the April 2010 VA examination he described himself as affectionate and loving and stated that he expresses his feeling and emotions.  During his VA examinations and his VA mental health treatment he consistently reports being able to complete his activities of daily living despite his alcoholism and other mental health symptoms.   

The Board also acknowledges that the Veteran's attorney and Dr. R.B.C. have challenged the findings in the VA examinations of record.  When reviewing conflicting medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board notes that the Veteran was diagnosed with mental health disorders other than PTSD in a November 1998 VA examination, an April 2010 VA examination, and an April 2012 VA examination all by different, well-qualified examiners that provided detailed and thorough examinations.  The Board finds the VA examiners' assessments adequate and highly probative to the question at hand.  The examiners possessed the necessary education, training, and expertise to provide the requested assessment.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiners provided adequate rationales for their assessments, which were based on an examination and interview of the Veteran, as well as the lay statements of the Veteran.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board concludes that the Veteran's PTSD manifestations are insufficient in severity to produce the level of social and occupational impairment contemplated by a 50 percent evaluation.  Further, none of the criteria for a 70 percent or 100 percent rating were demonstrated, nor could one conclude that existing psychiatric symptoms would have been best approximated by a 70 percent or 100 percent rating.

In sum, there is no basis for an initial rating in excess of 30 percent prior to August 12, 2013 for the Veteran's service-connected PTSD.  In reaching the above decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine does not apply. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


From August 12, 2013

In a February 2016 rating decision, the Veteran was assigned a 70 percent rating for his PTSD effective August 12, 2013.  The Board finds that based on the competent evidence of record, after August 12, 2013, the Veteran's PTSD symptoms more nearly approximated the degree of occupational and social impairment contemplated by a 70 percent schedular rating, but no higher.  

The record reflects a worsening of the Veterans symptoms after August 2013.  The Veteran's VA treatment records indicate that the he was admitted for inpatient psychiatry from August 12, 2013 to August 19, 2013 for ongoing depressive and posttraumatic stress symptoms, inability to quit drinking, fear of hurting his neighbors, thoughts of drinking  to death, and violent ideation without specific target.  See VA Treatment Records.  

The August 2013 treatment noted indicated that the Veteran was alert and oriented to person, place, and time.  He was cooperative but depressed and reported nightmares and withdrawal.  He reported having suicidal or homicidal thoughts.  The Veteran stated that he continued to feel depressed despite going back to taking lithium.  He also reported that he continued to feel angry and have nightmares.  He continued to medicate himself with alcohol and could not stop drinking.  He reported that he had been feeling like harming people but no specific person.  He also reported financial problems and difficulty dealing with his landlord.     

During treatment, he denied hallucinations, suicidal ideations or plans but reported a current thought about drinking himself to death.  The Veteran also reported feeling constantly on guard and needing to isolate himself.  He reported the he had racing thoughts which disturb his attention and concentration.  The treating physician indicated that the Veteran has insight but also has impaired judgment and could be dangerous to himself and others if he acted on his thoughts of harming other people.  Thus, hospitalization was recommended.  

The Veteran further reported that he had been anxious with thoughts of hurting his landlord.  He reported that he stopped taking Lithium about 5 months prior and restarted it a month prior.  He indicated that it improved his irritability and responsiveness to loud noises.  The Veteran reported PTSD symptoms of hypervigilance, avoidance, and re-experiencing including olfactory hallucinations of diesel fuel and rank odors and auditory hallucinations of explosions.  He denied dissociative symptoms.  

The Veteran also reported worsening depressive symptoms including low mood, crying spells, poor appetite, and low energy.  He denied poor sleep while taking his medications.  He reported living with his girlfriend of 16 years.  The Veteran had a GAF score of 35.   The Board finds that August 12, 2013 is the earliest date upon which it is factually ascertainable that the Veteran experienced a worsening of symptoms.  
 
In November 2015, the Veteran submitted a private psychiatric evaluation and a completed PTSD Disability Benefits Questionnaire (DBQ) from Dr. R.B.C. DBQ indicates that the Veteran had a GAF score or 45.  Dr. R.B.C. reported that the Veteran did not have more than one mental disorder.  Dr. R.B.C. also indicated that the Veteran's PTSD symptoms resulted in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and/or mood.  The doctor indicated that all of the Veteran's occupational and social impairment is a result of his service-connected PTSD.  

Dr. R.B.C. reported that the Veteran had the following symptoms causing clinical significant distress or impairment:  depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, difficulty understanding complex commands, impaired judgment, impaired abstract thinking, disturbance of motivation and mood, difficulty establishing and maintain effective work and social relationships, difficulty adapting to stressful circumstances, including work or work life setting, and inability to establish and maintain effective relationships.

During the November 2015, the Veteran reported taking lithium as a good mood stabilizer.  He reported that he was not involved in therapy.  He denied drug abuse but admitted to daily alcohol use.  He reported drinking 48 ounces of beer and sharing a pint of wine and a half pint of vodka with his wife daily.  He reported that his sleep is adequate with the taking of Trazadone, allowing him to get approximately four hours of sleep a night and taking two day naps of 30 to 60 minutes each.  He reported that his appetite is adequate with his weight remaining stable.  A review of his activities of daily living indicated that he is able to dress, feed, and bathe himself but sometimes needs help getting in and out of the tub.  He sometimes cooks a full meal, shops, and walks to a store five blocks away.  He reported that his wife does most of the household chores because he has some difficulty getting around.  

On examination Dr. R.B.C. reported that the Veteran was pleasant and cooperative.  He was dressed appropriately and adequately groomed.  The Veteran's speech was clearly articulated and relevant to the topics of discussion.  His affect was stable and situation appropriate.  He was oriented to person, place, and time.  

Dr. R.B.C. administered several tests to aid in assessing the Veteran including the Minnesota Multiphasic Personality Inventory-2 (MMPI-2), the Combat Exposure Scale, the Post-Traumatic Stress Disorder Checklist, the Mississippi Scale for Combat Related Post Trauma Stress Disorder, the PTSD Scale for DSM-V, the Test of Memory Malingering, and the Mini Mental State.  

Dr. R.B.C then provided the following opinion:
	
The record shows [the Veteran] has a problem with alcohol use and mood disorder.  Prior assessments have said that his alcoholism and mood disorders account for 70 percent of his occupational and social impairment.  However, this contention is blatantly wrong, since these mood and substance abuse disorders are so intimately associated with PTSD, particularly in this case.  Depression is one of the hallmark symptoms of PTSD.  The 2 scale (depression) of the MMPI is used as a diagnostic red flag for PTSD.  By definition depression is a pathognomonic sign of PTSD, as is anxiety (scale 7) and irrational thinking (scale).  When all three of these scale are high (as in this case), it is almost a sure bet one is dealing with PTSD.  When the Pk scale is also elevated, the certainty of the diagnosis of PTSD increased markedly.  Further, when the other psychometric tests consistently point to PTSD, then doubt fades into the distance, as it has in this case where the VA has already conceded to the diagnosis.  The Veteran's drinking is seen as a means of self-medication for anxiety, depression and post trauma stress.  Both mental pain and physical pain are greatly reduced by the numbing and elating effects of alcohol.  Further, a genetic disposition to use of alcohol is not seen here (MAC) scale, although with his chronic use, he may be physically dependent on alcohol at this time.  Therefore, it is much more likely than not, that [the Veteran] is 100 percent impaired by his service connected posttraumatic stress disorders and alcoholism . . . His secondary symptoms cannot be parceled out; therefore, there is only one mental disorder here: posttraumatic stress disorder.     

The Board has considered the aforementioned evidence and concludes that the 70 percent evaluation assigned for PTSD from August 12, 2013 appropriately compensates the Veteran for the state of his social and occupational impairment due to his service-connected PTSD.   

The medical evidence indicates that the Veteran has consistently denied delusions and hallucinations.  There is no evidence he is in persistent danger of hurting self or others.  The Veteran has consistently reported that he is able to complete activities of daily living.  The objective evidence also shows that the Veteran has been able to consistently maintain personal hygiene.  He reported being able to walk to the store five blocks away on his own.  He also reported being able to cook full meals and go shopping.  He also reported that he was able to maintain familial relationships.  Notably, Dr. R.B.C. specifically opined that the Veteran's PTSD symptoms manifest in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and/or mood.  

In sum, there is no basis for a rating in excess of 70 percent after August 12, 2013 for the Veteran's service-connected PTSD.  In reaching the above decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine does not apply. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered whether the Veteran's claims should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).   An extraschedular analysis is not required in every case.  In fact, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court noted that, when 38 C.F.R. 
§ 3.321(b)(1) is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016), citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  Similarly, the Court stated in Yancy "that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  See Yancy, 27 Vet. App. at 495; see also Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

In this case, neither the Veteran nor his attorney have argued that he is entitled to extraschedular consideration for his PTSD.  In addition, the issue of whether the Veteran is entitled to referral for extraschedular consideration for his service-connected PTSD is not reasonably raised by a review of the record.  As discussed above, the record evidence shows that, the schedular rating currently assigned for his service connected PTSD are supported by the medical evidence.

VA also is required to consider whether an extraschedular rating is warranted for the combined effects of the service connected disabilities.  Johnson, 762 F.3d at 1365.  The combined effects extraschedular rating is meant to perform a gap filling function to provide compensation between the combined schedular rating and a total rating.  Id. at 1365-66.  The Veteran has not asserted, and there is no indication that, the combined rating is inadequate or does not contemplate the current level of disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996). 

ORDER

Entitlement to service connection for hyperlipidemia is denied. 

Entitlement to an initial rating in excess of 30 percent prior to August 12, 2013 for PTSD and rating in excess of 70 percent thereafter is denied.   


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 
38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159.

Service Connection for Hypertension

The Veteran was afforded a VA examination in January 2014 to determine whether his hypertension was proximately due to or aggravated by his service-connected ischemic heart disease.   Although the examiner opined that it was less likely than not that the Veteran's hypertension was proximately due to or the result of coronary artery disease the examiner failed to address whether the Veteran's hypertension was aggravated by his service-connected hypertension.  As such, an addendum medical opinion is required.  Allen v. Brown, 7 Vet. App. 439 (1995)

Total Disability Based on Individual Unemployability (TDIU)

A February 2016 rating decision granted TDIU effective August 12, 2013.  The issue that remains disputed is whether the Veteran was entitled to TDIU prior to August 12, 2013.  

Schedular TDIU may be assigned when the disabled person is determined to be unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. See 38 C.F.R. § 4.16(a). 

In cases where these percentages are not met, but the disabled person is unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities, the case should be submitted to the Director, Compensation Service, for consideration of extra-schedular TDIU.  See 38 C.F.R. § 4.16(b).  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  Id.  In determining whether an appellant is entitled to a TDIU, the Veteran's non service-connected disabilities and advancing age may not be considered.  38 C.F.R. § 4.19

In the instant case, prior to August 12, 2013,  the Veteran was service connected for ischemic heart disease rated as 30 percent disabling and PTSD rated as 30 percent disabling with a combined evaluation of 50 percent.  Therefore, prior to August 12, 2013, the Veteran did not meet the schedular requirements under 38 C.F.R. 
§ 4.16(a).

Although the Veteran does not meet the applicable percentage standards, the Board must still consider whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities to be eligible for extra-schedular TDIU.  

The record indicates that the Veteran has not had a job since 1987.  See April 2010 VA Examination.  During a November 1998 VA examination, the examiner stated that the Veteran is "unable to work because of his psychiatric problems."  During the April 2010 VA examination, the Veteran reported that after service he switched jobs 5 times because working in the steel mills bothered him because of the noise.  He reported working as a conflict mediator for the City of Flint for 6 months.  He reported his longest term of employment was at the post office for 3.5 years in the early 1970s.  He reported having numerous jobs for short periods of time.  He reported he worked in carpentry, railroad, hospital, brick laying, etc.  He reported that he did not get along and did not like people watching him do his job.  He described difficulty accepting criticism and a dislike for authority.  The Veteran also reported attending college for 3 and a half years but did not finish his degree.    

The record is not clear that the Veteran is able to secure and follow a substantially gainful occupation pursuant to 38 C.F.R. § 4.16(b).  Thus, the Board finds that referral of the TDIU issue for extra-schedular consideration is warranted. 

Accordingly, the case is REMANDED for the following actions:

1.  Afford the Veteran an examination for hypertension.  

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's hypertension was aggravated (i.e., permanently progressed at an abnormally high rate due to, or as the result of) by his service-connected ischemic heart disease.  

The examiner must provide a comprehensive report including a complete rationale for all conclusions reached.

2.  The examination report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

3.  After completing the above development and readjudicating the Veteran's hypertension claim, forward the Veteran's claim for TDIU to the Director of Compensation Service for consideration of entitlement to a total rating based on unemployability on an extra-schedular basis in accordance with 38 C.F.R. 
§ 4.16(b) prior to August 12, 2013.

4.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claims.  If any benefit on appeal remains denied, the Veteran and his attorney must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


